United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-2682
                                   ___________

Steven Anthony Walker,                   *
                                         *
            Appellant,                   * Appeal from the United States
                                         * District Court for the
       v.                                * Eastern District of Arkansas.
                                         *
Leroy Meadows, Sheriff of Mississippi * [UNPUBLISHED]
County; Jesse C. Ephlin, originally sued *
as Jesse Ephlier, Captain at Mississippi *
County Detention Center,                 *
                                         *
            Appellees.                   *
                                   ___________

                         Submitted: September 26, 2003
                             Filed: September 30, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Arkansas inmate Steven Walker brought a 42 U.S.C. § 1983 action claiming
officials denied him access to the courts by not providing him with law books and
free legal-mail materials during his pretrial detention, with the result that he was
unable to prepare for trial and was convicted. The district court1 granted defendants
summary judgment, and Walker appeals.

      Upon de novo review, see Owens v. Scott County Jail, 328 F.3d 1026, 1026
(8th Cir. 2003) (per curiam), we note that during his detention Walker was
represented by counsel in his criminal proceedings, and we conclude summary
judgment was proper for the reasons stated by the district court. Accordingly, we
affirm. See 8th Cir. R. 47B.
                       ______________________________




      1
       The Honorable Stephen M. Reasoner, United States District Judge for the
Eastern District of Arkansas, adopting the report and recommendations of the
Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District
of Arkansas.

                                         -2-